Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated July 15, 2022 is acknowledged.
Claims 1, 2, 4-7, 13-18 and 20-26 are pending.
Claims 3, 8-12 and 19 are cancelled.
Claims 1, 4 and 17 are currently amended.
Claims 13-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 2, 4-7, 17, 18 and 20-26 as filed on July 15, 2022 are currently pending and under consideration to the extent of the elected species, e.g., the species of dry granulation (formerly steps iii) through vii)) and the species of active of sacubitril sodium in crystalline form and valsartan disodium in amorphous form.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, the rejections of claims 4 and 20 under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities: 
Claim 1 b) and final wherein clause:  “the sacubitril and valsartan” should presumably recite “the active ingredients” as previously recited in claim 3 so as not to exclude the salts as set forth in the antecedent of item a).  
Claim 17:  “a pharmaceutically acceptable excipient” should presumably recite “the pharmaceutically acceptable excipient” to reference the excipient of claim 2.
Appropriate correction is required.

Applicant is advised that should claim 4 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 17, 18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 1 as currently amended recites the sacubitril and valsartan remain stably not complexed for at least 3 months at 40 ºC/75% relative humidity (RH).  Applicant’s Remarks cite to pages 6 and 18 in support of the amendments.  While page 18 summarizes the stability of select exemplary tablets at 3 months:

    PNG
    media_image1.png
    206
    863
    media_image1.png
    Greyscale

there is no apparent basis for the broadening of the timeframe to encompass a range of at least 3 months.  There is also no apparent basis for extrapolating the property of stability at 3 months of the 3 exemplary tablets as described in the Table at page 16 to any generic tablet made according to the process of claim 1 or of any claim dependent thereupon.  Page 21 also summarizes stability of select exemplary tablets at one month and at two months, however, it seems clear from page 21 that it is not the tablet per se that is stored for three months at 40 ºC/75% RH but rather the packaged tablet that is so stored.  Claims 2, 4-7, 17, 18 and 20-26 are included in this rejection because they depend from claim 1 and because they also recite new matter.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-7, 17, 18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 as currently amended recites “the sacubitril and valsartan” in item b) and in the final wherein clause, however, the antecedent in item a) recites “valsartan or a pharmaceutically acceptable salt thereof and sacubitril or a pharmaceutically acceptable salt thereof”.  It is unclear whether the new limitations exclude the salt(s) of the antecedent.  Claims 2, 4-7, 17, 18 and 20-26 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.
Claim 17  recites “a pharmaceutically acceptable excipient”, however, claim 2 recites “the pharmaceutically acceptable excipient”.  It is unclear if the excipient of claim 17 is intended to be a different excipient than that of claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 17, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dohnal et al. (WO 2017/012600, published January 26, 2017, of record) in view of Al-Fayoumi et al. (US 2010/0267786, published October 21, 2010, of record); Dymacek et al. (US 2019/0030000, filed July 26, 2018 and claiming priority to July 28, 2017, of record) as evidenced by the priority document EP 17183859.2, of record; Curdy et al. (US 2010/0247645, published September 30, 2010, of record); and Grace Whitepaper “Syloid® FP Silica Excipients: 2-step mixing process improves API stability, flow, and uniformity,” October 2012, of record. 
Dohnal teach tablets comprising valsartan or its salts inclusive of sodium salts and sacubitril or its salts inclusive of sodium salts (which are not complexed) and methods for preparation and stabilization thereof (title; abstract; page 1, lines 6-12; page 3, lines 13-15; page 4, lines 11-16; page 7, lines 6-8; Example 2; claims), as required by instant claim 6.  The tablets may be prepared direct tableting or by means of dry granulation (page 2, lines 14-16; page 4, lines 23-27).  In direct tableting the valsartan and sacubitril are sieved together with at least one excipient (page 4, lines 27-30; Examples 1-3).  The formulations are stable dosage forms that contain valsartan and sacubitril or their salts as separate components; the formulations are stable under the conditions of accelerated stability tests at 40 ºC under nitrogen (page 6, lines 4-30).  The exemplary dosage forms packed this way were subjected to stability tests at 40 ºC, 75% relative humidity (page 13, lines 5-9; pages 13-15).  Packing materials 1 and 2 yield stable compositions (not complexed) (page 15, lines 2-9).  
Dohnal further teach cocrystal LCZ 696 of the prior art to comprise valsartan disodium and sodium sacubitril (1:1 ratio) (page 1, lines 18-26), as required by instant claims 5, 6, 18 and 20.  Valsartan may form both an amorphous structure and various types of crystalline forms (page 2, lines 3-4), as required by instant claim 7.  Valsartan is not a problematic substance from the point of view of stability in the dosage form (page 2, lines 22-23).  Sacubitril is unstable at higher temperatures or when exposed to higher relative humidity (page 6, lines 11-12).  The exemplary formulations are very sensitive to air humidity (page 15, lines 2-9).
Dohnal further teach excipients selected from fillers inclusive of colloidal silica (page 3, lines 18-24).  Colloidal silica is also a glidant (Examples).
Dohnal do not teach a mesoporous inorganic stabilizer that is mesoporous silica, the weight ratio of active:silica of 8:1 to 15:1, and the dry granulation process of steps i) through v) as required by claim 1.
Dohnal do not teach the process of steps i) through vi) as required by claim 2.
Dohnal do not teach the process of claims 4 and 17.
Dohnal do not teach the process humidity of claims 21-22.
Dohnal do not teach coating with a moisture-barrier film coating as required by claim 23.
These deficiencies are made up for in the teachings of Al-Fayoumi, Dymacek, Curdy and Grace.
Al-Fayoumi teach tablets formed from a direct compression process or a compaction  / dry granulation process; the tablets comprise a therapeutic agent, for example LCZ696, and excipients (title; abstract; paragraphs [0001], [0009], [0034]-[0036], [0048]; claims).  The method comprises the steps of (paragraphs [0054]-[0055]):
(a) sieving the dual acting compound and pharmaceutically acceptable excipients to form a sieved material; 
(b) blending (mixing) the sieved material to form a blended material; 
(c) compacting, such as roller compacting, the blended material to form a compacted material; 
(d) milling the compacted material to form a milled material referred to as the granulate; 
(e) optionally blending the milled material with outer phase, i.e., with pharmaceutically acceptable excipients to form a final mixture;
 (f) optionally compressing the final blend to form a tablet; and 
(g) optionally applying a film (moisture-barrier) coat in order to obtain the film coated tablets, as required by instant claims 2, 4, 17 and 23.  The process is carried out in the absence of water, i.e. it is a dry compression method (paragraph [0056]).  The relative humidity is preferably less than 55%; in general, moisture should be avoided (paragraph [0056]; also [0009]), as required by instant claims 2, 21 and 22.  Al-Fayoumi further teach the tablets may comprise about 0 to 10% glidant inclusive of colloidal silica and talc (paragraphs [0042] and [0048]).  Example 1 comprises 4.7% therapeutic agent and (4.3 + 0.4)% glidant (ratio of 1:1).  The intragranular portion of Example 3 comprises 45.4 mg therapeutic agent and (0.4 + 0.8) mg glidant (ratio of about 38:1).  The granulate is further blended with talc as an external (extragranular) excipient prior to compression (paragraph [0064]; Examples 4-6).    
Dymacek teach a pharmaceutical composition comprising a physical mixture of sacubitril sodium and valsartan disodium (not complexed) (abstract).  Example 1 is drawn to film-coated tablets prepared by a dry granulation process carried out under controlled humidity of less than 40%; the intragranular component comprises inter alia colloidal silicon dioxide (paragraphs [0065]-[0070] corresponding to pages 10-13 of the priority document), as required by instant claims 2, 21 and 22.  Analysis after storing the tablets for 6 months at 40ºC/75% RH showed that sacubitril sodium is in crystalline form 1 while valsartan disodium is still present in form 2 (not complexed) (paragraph [0068] corresponding to page 13).
	Curdy teach valsartan compositions; the valsartan may be a disodium salt in amorphous or crystalline form (title; abstract; paragraph [0059]; claims).  The compositions may comprise silicon dioxide antisticking agents, for example, colloidal silicon dioxide, an synthetic amorphous silicic acid such as Syloid® 244 FP (mesoporous as evidenced by pages 6 and 14 of the instant specification), talc, Aerosil® 200 or glycerine monostearate (paragraphs [0085], [0116] and [0120]).  
	Grace teach Syloid® silica excipients inclusive of Syloid® 244 FP silica is advantageous for flow improvement compared to other glidants because of its porous nature and reduced dust due to high density; apart from improving flow properties porous silica can also promote uniformity and improve stability of an API by adsorbing moisture present in the final formulation (page 2, paragraph bridging columns; page 7, “Conclusions”).  Specifically, Syloid® AL-1FP (mesoporous as evidenced by pages 6 and 12 of the instant specification) are recommended for stability improvement of moisture sensitive APIs (page 2, paragraph bridging columns; page 5, 2nd paragraph).  The addition of such glidants separately to both the API and to the excipients can have beneficial effects; the assumption is direct addition to the API forms a layer and protects the API particle (title; page 2, rhc; page 3, 2nd paragraph; Figures 3 and 4).  Small amounts (up to 2%) are needed when used as glidant, however, for adequate moisture protection greater quantities (5 to 20%) are needed (page 5).  The model system of Table 1 comprises 10 or 40 wt% active (encompasses a ratio of 40/5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dry granulation process taught by Al-Fayoumi comprising steps (a) through (g) for the dry granulation process taught by Dohnal because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Dymacek evidence it is known in the art to prepare tablets comprising sacubitril and valsartan by dry granulation carried out under controlled humidity of less than 40%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valsartan / sacubitril tablets of Dohnal in view of Al-Fayoumi to comprise excipients inclusive of glidants inclusive of colloidal silica in both the intra- and extra-granular phases because the process of Al-Fayoumi embraces the presence of excipients in both phases in steps (a) and (e) and because Al-Fayoumi exemplifies embodiments comprising glidants within the granular portion and as an external excipient.  There would be a reasonable expectation of success because Dohnal embrace the presence of excipients inclusive of colloidal silica as a glidant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute antisticking agents (glidants) as taught by Curdy inclusive of synthetic amorphous silicic acid such as Syloid® 244 FP for the glidants within the intra- and extra-granular phases of the valsartan / sacubitril tablets of Dohnal in view of Al-Fayoumi because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would have been motivated to make the substitution because Syloid® 244 FP glidants can also improve API stability by adsorbing moisture in the final formulation as taught by Grace.  The adsorption of moisture is presumed to be desired by Dohnal because Dohnal expressly teach sacubitril is unstable when exposed to higher relative humidity and because the exemplary tablets of Dohnal were observed to be very sensitive to air humidity.  It would have been obvious to one of ordinary skill in the art to include the valsartan / sacubitril APIs and the glidants within the tablets of Dohnal in view of Al-Fayoumi, Curdy and Grace in art-recognized amounts and ratios as taught by Al-Fayoumi and it would have been obvious to one of ordinary skill in the art to include the Syloid® silicas as taught by Grace in larger amounts than the amount needed for a glidant when adequate moisture protection is desired.  It would take nothing more than routine experimentation to determine the amount of Syloid® needed for a given active as exemplified in Table 1 of Grace.  It is prima facie obvious to optimize such result-effective parameters within prior art conditions or through routine experimentation.  See MPEP 2144.05.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the Syloid® glidants with the valsartan / sacubitril APIs prior to any other excipients because Grace teach such direct addition is presumed to form a protective layer around the API particle(s).
Regarding claims 5, 18 and 20, it would have been obvious to one of ordinary skill in the art to include the valsartan / sacubitril APIs within the tablets of Dohnal in view of Al-Fayoumi, Curdy and Grace in a 1:1 ratio because the prior art formulations employ valsartan and sacubitril in a 1:1 cocrystal as taught by both Dohnal and by Al-Fayoumi.
Regarding claims 6, 7 and the elected embodiment, it would have been obvious to one of ordinary skill in the art to include the valsartan / sacubitril APIs within the tablets of Dohnal in view of Al-Fayoumi, Curdy and Grace as sodium salts inclusive of valsartan disodium and sacubitril (mono)sodium as taught by Dohnal and it would have been obvious that to one of ordinary skill to independently include these salts in amorphous or crystalline forms because the salts are independently taught to form both an amorphous structure and various types of crystalline forms by Dohnal.  Curdy further evidence such.
	Regarding claims 21-22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dry granulation process taught by Al-Fayoumi comprising steps (a) through (g) for the dry granulation process taught by Dohnal because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  The relative humidity of the process of Al-Fayoumi is less than 55% which overlaps and therefore renders obvious not more than 40%.  See MPEP 2144.05.  Furthermore, it would have been prima facie obvious to optimize / minimize the relative humidity conditions because Dohnal teach sacubitril is unstable when exposed to higher relative humidity and the exemplary formulations of Dohnal are very sensitive to air humidity.  There would be a reasonable expectation of success because Dymacek evidence it is known in the art to prepare tablets comprising sacubitril and valsartan by dry granulation carried out under controlled humidity of less than 40%.
	Regarding claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dry granulation process taught by Al-Fayoumi comprising steps (a) through (g) for the dry granulation process taught by Dohnal because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  Step (g) is drawn to an optional film coating step to obtain film coated tablets.  Because the film separates the tablet from the atmosphere, the film is necessarily a barrier to moisture present either within the tablet or moisture in the atmosphere. 

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dohnal et al. (WO 2017/012600, published January 26, 2017, of record) in view of Al-Fayoumi et al. (US 2010/0267786, published October 21, 2010, of record); Dymacek et al. (US 2019/0030000, filed July 26, 2018 and claiming priority to July 28, 2017, of record) as evidenced by the priority document EP 17183859.2, of record; Curdy et al. (US 2010/0247645, published September 30, 2010, of record); and Grace Whitepaper “Syloid® FP Silica Excipients: 2-step mixing process improves API stability, flow, and uniformity,” October 2012, of record as applied to claims 1, 2, 4-7, 17, 18 and 20-23 above, and further in view of Bley et al. “Protection of moisture-sensitive drugs with aqueous polymer coatings:  importance of coating and curing conditions,” International Journal of Pharmaceutics 378:59-65, 2009, of record.
The teachings of Dohnal, Al-Fayoumi, Dymacek, Curdy and Grace have been described supra.
They do not teach a process comprising (vi) pre-warming said tablet to a temperature of 40 to 80 ºC and (vii) coating the pre-warmed tablet with a moisture-barrier film coating as required by claim 24.
They do not teach heating the coated tablet to a temperature of 40 to 80 ºC until the water content is 5% or less as required by claims 25 and 26.
These deficiencies are made up for in the teachings of Bley.
Bley teach the importance of coating and curing conditions of moisture-protective polymer coatings on tablets comprising garlic powder as a moisture-sensitive drug (title; abstract; introduction).  The tablets were preheated under the specific conditions recommended by the manufacturers to a temperature of 60 ºC (section 2.2 “tablet coating” and Table 1), as required by instant claim 24.  After coating, the tablets were cured at 60 ºC in a drying chamber (section 2.2 “tablet coating”), as required by instant claims 25 and 26.  The water content of Opadry® coated tablets during curing ranged from about 2 to 3% (page 62, lhc, last paragraph and Figure 3; also sections 2.5 and 2.8), as required by instant claims 25 and 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step (g) of the dry granulation process of the preparation of the tablet of Dohnal in view of Al-Fayoumi, Dymacek, Curdy and Grace with the coating process of Bley comprising the steps of preheating the tablets to a temperature of 60 ºC, coating with a moisture-protective polymer coating, and curing at 60 ºC in order to reduce the water content to about 2 to 3% in order to further improve the stability of sacubitril against exposure to moisture .  There would be a reasonable expectation of success because Dohnal embrace the presence of any dry granulation process and because the dry granulation process of Al-Fayoumi comprises a final coating step.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments, the Examples within the instant specification and the 132 Declaration of record and the have been fully re-considered but they are ultimately not persuasive.  See MPEP 716.01(d).
	There is no evidence of record that the tablets of Dohnal require a complex or that tablets according to Dohnal result in complexation over time.  At least Dymacek evidence there is no reason to expect complexation over time of physical mixtures of valsartan and sacubitril.  There is extensive evidence of record that Applicant’s allegations are not commensurate with Applicant’s proffered evidence.  All of the Examples within the instant specification require a pre-mix of the actives with the hydrated silica.  All of the Examples within the instant specification also require a second portion of hydrated silica.  All of the Examples within the instant specification also require a coating.  And all of the disclosed stability studies are performed on packaged tablets.  This is important because there is extensive evidence of record to avoid humidity (e.g., Dohnal, Al-Fayoumi, Dymacek) and this is important because it is expected from Grace that Syloid® silica provides moisture protection in part by providing a protective layer to an API particle when added separately to both the API and to the excipients (Grace, Figures 3 and 4).  Grace further evidences that Syloid® silica provides flow improvement which is important because it evidences the statements within the Declaration are expected results rather than unexpected results.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  
	Applicant’s conclusion that the disclosure of Svete as cited at page 16 of the Non-Final Rejection mailed March 15, 2022 is not relevant is acknowledged but not found persuasive the citation remains a proper response to Applicant’s statements at page 10 of the Remarks as filed February 14, 2022 drawn to “[c]onversion of polymorphic forms”.   Arguing about arguments is unproductive and does not meet Applicant’s obligations under 37 CFR 1.111(b) which requires a response to the objections and rejections.  Applicant’s alternative citations at pages 7-8 of the Remarks as filed July 15, 2022 are acknowledged but not found persuasive because it is not seen where any of the cited documents are of record.
	For at least these reasons, the rejection over Dohnal is properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633